Citation Nr: 0017763	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to an increased evaluation for tendinitis and 
bursitis of the left shoulder, currently rated as 20 percent 
disabling.

Entitlement to an increased evaluation for cervical spine 
strain, currently rated as 10 percent disabling.

Entitlement to an increased (compensable) evaluation for 
tendinitis and bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1997 and later RO rating decisions that 
increased the evaluation for tendinitis and bursitis of the 
left shoulder from zero to 20 percent, increased the 
evaluation for cervical spine strain from zero to 10 percent, 
and denied an increased (compensable) evaluation for 
tendinitis and bursitis of the right shoulder.


REMAND

The veteran testified before the undersigned in May 2000.  
His testimony was to the effect that his service-connected 
disabilities were worsening and that he was receiving 
treatment for these conditions from Dr. Haussem and Berlin 
Physical Therapy.  He submitted release forms authorizing VA 
to obtain the reports of this treatment directly from these 
sources.  VA has the duty to obtain this relevant evidence.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The report of the veteran's VA medical examination in October 
1998 indicates that he has functional limitation due to pain 
in the cervical spine and shoulders.  In view of the 
veteran's recent testimony and this medical evidence, VA has 
the duty to provide him with a thorough and contemporary 
medical examination that takes into account prior medical 
evaluations in order to determine the current severity, 
including any functional impairment due to pain, of his 
service-connected disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should directly contact Berlin 
Physical Therapy and Dr. Haussem and 
obtain reports of the veteran's treatment 
for shoulder and cervical spine 
disabilities.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his cervical spine and 
shoulder disorders.  All indicated 
studies, including range of motion 
studies that include the motions of the 
cervical spine that the examiner 
considers normal in parentheses, should 
be performed and all clinical findings 
should be reported in detail.  The 
examiner should provide opinions on the 
severity of the cervical spine and 
shoulder disorders, that include the 
functional impairment caused by the pain 
in these joints; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  
In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claims.  If any action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




